Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-5 and 8-18 are allowed.

Applicant’s arguments regarding the 112(f)/(a)/(b) issues is raised in the prior office action are persuasive.
The non-statutory double patenting rejections have been reconsidered in light of applicant’s amendment and the amendment is considered to overcome these rejections.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Lopez and Maness are considered to be the nearest prior art but they do not teach nor fairly suggest the housing containing in further combination with the other enumerated a control circuit; and at least one sensor provided in at least one of the waste influent tank or the neutralizer tank and configured to measure a level of fluid contained in the at least one of the waste influent tank or the neutralizer tank and output an alarm signal to the control circuit when a predetermined level of fluid in at least one of fluid in at least one of the waste influent tank or the neutralizer tank is reached, wherein the control unit, in response to the alarm signal, is configured to prevent additional fluid from being added to the waste influent tank until the level of the fluid in the at least one of the waste influent tank or the neutralizer tank is reduced between the predetermined level.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1-5 and 8-18 allowable. The restriction requirement  amongst the species , as set forth in the Office action mailed on 4-10-2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between species A and B is withdrawn.  Claim 14, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUCAS A STELLING/Primary Examiner, Art Unit 1773